t c summary opinion united_states tax_court david and ira kaye kessel petitioners v commissioner of internal revenue respondent docket no filed date david kessel and ira kaye kessel pro sese rodney j bartlett for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue respondent determined that petitioners were liable for the following additions to tax for taxable_year dollar_figure under sec_6653 percent of the interest due on an underpayment of dollar_figure under sec_6653 and dollar_figure under sec_6661 the issues for decision are whether petitioners are liable for additions to tax for negligence under sec_6653 and whether petitioners are liable for the addition_to_tax for a substantial_understatement under sec_6661 the issues in this case concern the participation of petitioners as limited partners in the utah jojoba i research limited_partnership utah i some of the facts in this case have been stipulated and are so found petitioners resided in arvada colorado at the time they filed their petition in david kessel petitioner was a pediatrician and ira kaye kessel mrs kessel was a registered nurse in or petitioner was referred by another physician to elroy jones mr jones for his financial planning needs petitioners believed that mr jones was an independent certified financial planner during the times they made their investments petitioners did not know that mr jones worked for coordinated financial services cfs cfs was involved with utah i as well as some other endeavors petitioner assumed mr jones received a commission on every transaction he did for petitioner petitioner did not know whether mr jones had a college education or a background in agriculture or research_and_development endeavors for or years prior to petitioners' investment in utah i mr jones acted as financial manager and adviser on investments for petitioner's medical practice pension_plan mr jones advised petitioner to invest in stocks bonds and mutual funds as well as in cfs investments one of the cfs investments was in a real_estate_investment_trust mr jones also prepared an estate plan for petitioners and showed them how their investments would grow petitioners received a rate of return between and percent on their investments during the first or years while using mr jones as their financial adviser petitioner considered mr jones a trusted adviser who gave sound advice mr jones approached petitioner in early date about the investment in utah i petitioner was aware that there was a substantial tax advantage from the utah i investment in the first year petitioner did not read the materials provided by the partnership very carefully he read an article about jojoba that explained that there were many potential uses for it that the price of the beans was continuing to increase and that it was an excellent long-term investment petitioner believed that income would come from the production of the jojoba beans and from research_and_development royalties petitioner talked to his certified_public_accountant fred schutz mr schutz about the utah i investment petitioner did not know whether he provided mr schutz with a copy of the private_placement memorandum mr schutz reviewed the investment and concluded there was nothing wrong with it from a tax standpoint mr schutz prepared petitioners' tax_return petitioners decided to invest in utah i in they paid dollar_figure and gave a promissory note to the partnership based on their dollar_figure investment petitioners deducted a dollar_figure loss on their federal tax_return in the same year over time petitioners completely paid off their promissory note to utah i in when petitioners knew cfs was in bankruptcy cfs sent out a letter asking for the partners to pay their last payments petitioners paid utah i a total of dollar_figure petitioners lost over dollar_figure when utah i and their other cfs investments went under on their joint federal_income_tax return petitioners reported wages from petitioner's medical practice of dollar_figure and wages from mrs kessel's job of dollar_figure they also deducted losses of dollar_figure from utah i utah i was eventually audited and the matter was resolved in utah jojoba i research v commissioner tcmemo_1998_6 which found that the activities of the partnership did not constitute a trade_or_business and that the agreements between the partnership and u s agri research development corp had been designed and entered into solely to provide a mechanism to disguise the capital contributions of limited partners as currently deductible expenditures as noted in the notice_of_deficiency issued on july respondent determined that petitioners are liable for additions to tax for negligence pursuant to sec_6653 a and and for a substantial_understatement addition_to_tax pursuant to sec_6661 sec_6653 imposes an addition_to_tax in an amount equal to percent of an underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations respondent maintains that petitioners' underpayment was due to negligence negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under like circumstances 85_tc_934 the focus of our inquiry is on the reasonableness of the taxpayer's actions in light of his experience and the nature of the investment 60_tc_728 fawson v commissioner tcmemo_2000_195 whether a taxpayer is negligent in claiming a tax deduction depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction 82_f3d_918 9th cir affg tcmemo_1994_217 under some circumstances a taxpayer may avoid liability for negligence penalties if the taxpayer reasonably relied on competent professional advice 89_tc_849 affd 904_f2d_1011 5th cir affd on other issue 501_us_868 however such reliance is not an absolute defense to negligence but rather a factor to be considered id to be able to rely on professional advice as an excuse from the negligence additions to tax the taxpayer must show that the professional adviser had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter id petitioners were well aware of the substantial tax savings the investment would provide petitioners argued that giving utah i dollar_figure for a dollar_figure tax savings would not be a logical tax dodge but at the time they invested petitioners expected to receive both the tax benefits and the royalties and profits from the investment they did not expect to lose the money invested in making the decision to invest in utah i petitioners relied on a cursory reading of the offering and an article petitioners did not have any expertise in or knowledge of jojoba farming and they did not seek the advice of an expert in this area the offering clearly stated that the investment was risky petitioners did not have an experienced attorney review the offering as the offering itself suggested in contrast to their approach to this investment petitioner relied upon attorneys for legal advice in the formation of a personal_service_corporation in the establishment of the corporation’s pension plans in the preparation of contracts with doctors and in the preparation of wills and estate plans a close reading of the offering by an experienced attorney would have alerted petitioners that the partnership was merely a passive investor seeking royalty returns pursuant to the licensing agreement fawson v commissioner supra petitioner's minimal reading about jojoba could not have provided him with the expertise necessary for determining whether the partnership was viable and had the potential to be profitable petitioners also relied on mr jones' and mr schutz' advice unfortunately petitioners never asked whether mr jones had any expertise in agriculture or research_and_development nor even if he had a college education mr schutz had no expertise in agriculture or research_and_development issues we have no evidence of the extent to which mr schutz examined the offering petitioners did not establish that mr jones or mr schutz had the expertise and knowledge of the pertinent facts to provide informed advice on the investment in utah i petitioners claim that they were unsophisticated investors like the taxpayers in dyckman v commissioner tcmemo_1999_ they claim this is demonstrated by the fact that they lost around dollar_figure on their various investments the facts of dyckman are different from the facts of this case in dyckman the taxpayers relied on their long-time friend who was a c p a they were not aware that the investment in the partnership was designed to produce tax benefits and they had virtually no experience in financial or investment matters id petitioners relied on mr jones whose educational background they were unaware of they were aware that the investment would produce substantial tax benefits and they had been investing for at least two to three years with mr jones unfortunately they relied on mr jones who had an inherent conflict of interest because of his ties to cfs unlike the taxpayers in dyckman v commissioner supra petitioners were provided with a private_placement memorandum which warned that the offering involved a high degree of risk we sympathize with petitioners and what they have been through however based on the facts of this case we find that when petitioners claimed the substantial deduction on their return they had not exercised the due care of reasonable and ordinarily prudent persons under similar circumstances accordingly we hold that petitioners are liable for the negligence additions to tax imposed under sec_6653 and respondent determined that petitioners are liable for an addition_to_tax under sec_6661 for a substantial_understatement of tax for sec_6661 as amended by the omnibus budget reconciliation act of publaw_99_509 100_stat_1951 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement an understatement is substantial when the understatement for the taxable_year exceeds the greater -- - of percent of the tax required to be shown on the return or dollar_figure the understatement is reduced to the extent that the taxpayer has substantial_authority for the tax treatment of an item or has adequately disclosed his or her position sec_6661 b b and however if an understatement is attributable to a tax_shelter_item adequate_disclosure will not reduce the amount of the understatement and in addition to showing the existence of substantial_authority the taxpayer must show that he reasonably believed that the tax treatment claimed was more_likely_than_not proper sec_6661 c substantial_authority exists when the weight of the authorities supporting the treatment is substantial in relation to the weight of the authorities supporting contrary positions sec_1 b income_tax regs moreover good_faith reliance on the advice of an accountant without evidence of what authority the accountant relied upon in determining the treatment of such items is insufficient to show substantial_authority deplano v commissioner tcmemo_1998_303 buck v commissioner tcmemo_1997_191 in this case petitioners did not provide this court with any evidence of the authority on which they or mr schutz relied petitioners did not adequately disclose their position nor did they produce substantial_authority for their position the underpayment upon which the addition_to_tax was imposed was dollar_figure the understatement is substantial because it exceeds the greater of dollar_figure or percent of the amount required to be shown on the return accordingly we sustain respondent's determination as to the addition_to_tax under sec_6661 to the extent that we have not addressed any of the parties' arguments we have considered them and conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
